Citation Nr: 1441729	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-20 250	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from June 1954 to May 1957.  He died in December 2007; the appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008  rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement (NOD) in March 2009.  In a February 2011 rating decision, the RO continued to deny connection for the cause of the Veteran's death, and a statement of the case (SOC) was issued in June 2011.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2011.  

In August 2013, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  During the hearing, the appellant submitted additional evidence, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).   

The Board notes that, in addition to the paper claims file, there are also paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran..  The documents in the Virtual VA file include a June 2012 addendum opinion by a VA physician, a June 2012 supplemental SOC, and a transcript from the August 2013 hearing.  Copies of these documents, which were not previously of record, have been associated with the paper claims file.  The VBMS file does not currently contain any documents.  

For reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

At the outset, it is noted that, in April 2008, the appellant requested that the records of VA outpatient treatment of the Veteran at the Baton Rouge and Hammond, Louisiana VA clinics be obtained.  While the claims file documents a few VA outpatient treatment reports dated from 1983 to 1990 and in 2003, some documented to have been from the VA clinic in Baton Rouge, it is not clear if all the VA outpatient treatment reports have been obtained, and there is no indication in the record after April 2008 that the AOJ conducted any action with respect to the request at that time that the referenced VA outpatient reports be obtained.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted VA facilities any and all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran that have not been obtained.  In conducting this effort, the AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In light of the necessary development set forth above, this remand will also afford the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The AOJ's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should also correct the November 30, 2010, letter, which otherwise complied with the notice required for claims for service connection for the cause of a Veteran's death set forth in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that indicated the appellant's claim had become final and required that she submit new and material evidence to reopen the claim.  The AOJ should specifically request that the appellant provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

After undertaking appropriate action to obtain and associate with the claims file all outstanding, pertinent records, pursuant to the above, the Board finds that the AOJ should obtain a new medical opinion-based on full review of the augmented record and supported by complete, clearly-stated rationale.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

This is determination is made bearing in mind the request of the appellant's representative at the hearing before the undersigned for an "independent" opinion, presumably a reference to an independent medical expert (IME) opinion pursuant to 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2013).  (August 6, 2013, hearing transcript, page 6).  Nevertheless-and not precluding the possibility of obtaining such an opinion pending the completion of the additional development with respect to obtaining records set forth above-the remand will allow the AOJ to address another contention by the appellant's representative during the August 2013 hearing.  In this respect, the representative essentially asserted that there were inadequacies resulting from the fact that the same VA orthopedic physician who conceded in his October 2008 opinion that a physician who specializes in gastroenterology or internal medicine would be more appropriate to render an opinion as to the matter at hand nevertheless provided the additional VA opinions of record dated in May and June 2012.  (See August 6, 2013, hearing transcript, page 5).  As this contention is found to have  merit, the AOJ is directed to obtain the opinion requested below from a physician who specializes in internal medicine.    

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in June 2013 (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran at the VA outpatient clinics in Baton Rouge and Hammond, Louisiana, and any other VA facility(ies).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records. 

In the letter, correct the November 30, 2010 letter, that indicated the appellant's claim had become final and required that she submit new and material evidence to reopen the claim.  

Also, clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for a to VA physician specializing in internal medicine to conduct a comprehensive review of the record and provide an opinion as to the relationship, if any, between the Veteran's use of non-steroidal anti-inflammatory drugs (NSAIDs) for his service connected knee disabilities and his death.

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that NSAIDs caused the Veteran's death, contributed substantially or materially to his death, combined to cause his death, and/or aided or lent assistance to the production of his death.

In doing so, the physician should specifically address the appellant's contention, and evidence indicating, that NSAIDs, and/or NSAIDs in combination with Plavix, contributed to the retroperitoneal bleeding that was listed on the Veteran's December 2007 death certificate as the immediate cause of death.  

The physician should also discuss the medical significance of the fact that, while a VA physician based his negative November 2008 opinion, in part, on a conclusion that the retroperitoneal bleed that caused the Veteran's death was from a rupture of his aortic aneurysm or erosion of his vascular stent through the aortic wall, a private physician concluded in March 2009-after reviewing pertinent CAT scan images-that the Veteran's retroperitoneal bleeding was not related to his aortic stent graft or complications thereof.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to record since the last adjudication of the claim) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, buts she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



